DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Denta et al. (U.S. 9379096; hereinafter Denta) in view of Takamiya et al. (U.S. 2013/0250535; hereinafter Takamiya) (IDS filed on 2/18/2021).
Regarding claim 1, Denta disclose a semiconductor device comprising: 
a case 112 (fig. 4) having an opening (labeled fig. 4); 
a semiconductor element (labeled fig. 4) contained in the case 112 (fig. 4);
a control substrate (labeled fig. 4) disposed above the semiconductor element in the case 112 (fig. 4), a control circuit 109 to control the semiconductor element (labeled fig. 4) being disposed on the control substrate (labeled fig. 4); and 
a control terminal (labeled fig. 4) having one end portion connected to the control circuit 109 (e.g. one end portion of the control terminal connected to the control substrate connected to the control circuit wiring pattern 108 and connected to the control circuit 109 in fig. 4) disposed on the control substrate and the other end portion 113b (fig. 4) protruding out of the case 112 (fig. 4), wherein the control terminal has a bend (labeled fig. 4) in the case 112 (fig. 4), and 
a side portion of the case 112 (fig. 4) is provided with a support (labeled fig. 4) capable of supporting the bend (labeled fig. 4).

    PNG
    media_image1.png
    553
    847
    media_image1.png
    Greyscale

	Denta doesn’t disclose a lid to cover the opening of the case.
	However, Takamiya discloses a device comprising:
	a lid 59 (fig. 14) to cover the opening of the case (fig. 14).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Dental by having the lid to cover the opening of the case, as taught by Takamiya, in order to protect the semiconductor devices and circuits in the case.
	Regarding claim 2, Denta discloses that wherein the control terminal (labeled fig. 4) includes a first portion (e.g. a portion below the bend in labeled fig. 4), a second portion (e.g. a lateral portion on the support in labeled fig. 4), and a third portion 113b (fig. 4), the first portion extending upward from the control circuit 109 (fig. 4), the second portion extending laterally from an end portion of the first portion opposite the control circuit 109 (fig. 4), the third portion extending upward from an end portion of the second portion opposite the first portion and protruding, the bend (labeled fig. 4) has been bent between the second portion and the third portion, and the support (labeled fig. 4) is provided to protrude inward from the side portion of the case 112, and is capable of supporting the bend (labeled fig. 4) from below (fig. 4).  Takamiya discloses the control terminal 56 protruding from a hole of the lid 59 (fig. 114).
Regarding claim 3, Takamiya discloses that wherein the side portion of the case has a mating hole 9a (fig. 2, ¶0062) to which a proximal end portion of the support 9 (fig. 2) is mated, and the support is detachable from and attachable to the mating hole 9a (fig. 2).
Regarding claim 4, Dental discloses that wherein the control terminal (labeled fig. 4) includes a first portion (e.g. a portion below the bend in labeled fig. 4) and a second portion (e.g. a lateral portion on the support in labeled fig. 4), the first portion extending upward from the control circuit 109 (fig. 4), the second portion extending laterally from an end portion of the first portion opposite the control circuit 109 (fig. 4), the bend (labeled fig. 4) has been bent between the first portion and the second portion, and the support is provided to protrude, and is capable of supporting the bend from a side of the side portion with respect to the first portion (fig. 4).
Dental doesn’t disclose the second portion protruding from a hole of the side portion of the case, the support protrudes downward from a bottom of the lid and capable of supporting the bend from a side opposite the hole.
However, Takamiya discloses a device comprising: the second portion protruding from a hole 9a (fig. 2, ¶0062) of the side portion of the case (labeled fig. 2), the support protrudes downward from a bottom of the lid (e.g. a top structure in fig. 1) and capable of supporting the bend (e.g. the bend portion of the element 6 at hole 9a in fig. 2) or 20 (fig. 7) from a side opposite the hole 9a (fig. 2).

    PNG
    media_image2.png
    537
    821
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Dental by having the second portion protruding from a hole of the side portion of the case, the support protrudes downward from a bottom of the lid and capable of supporting the bend from a side opposite the hole, as taught by Takamiya, in order to enhance the structural strength of the semiconductor package. 
Regarding claim 5, Takamiya discloses that wherein a portion of the support (e.g. the portion at the bend 20 of case 7 in fig. 8) opposing the bend 20 (fig. 8) of the control terminal 6 (fig. 8) has a groove (e.g. the groove for the bend 20 in fig. 8) capable of accommodating the bend 20 (fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894            

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894